Title: Cotton Tufts to John Adams, 14 June 1798
From: Tufts, Cotton
To: Adams, John


          
            Dear Sr.
            Weymouth June 14. 1798
          
          From the 6th. of May to the 23d. We had hot dry Weather with scarce any Rain, Our Pastures & mowing Lands began to suffer, Barley & other Grain which before lookd promising began to wither, from the 23d of May to the 9th. Instant the Rains were great, not more than Two or Three fair Days— At present Your Grass Lands Wear a fine Appearance, Pastures also, Your Barns will be too small for Your Crop of Hay— Your Meadow on the Back of the House is well moistned, I fear some of the Corn in it will rot, a few Days of hot & fair Weather will however with drains discharge the abundant Moisture— I have viewd the Farm lott of Mr Cranch, & find that the Barn wants shingling, and think it would be best to shingle it as soon as may be more especially the Back Part of it, as the Hay cut upon that Place must be deposited there till wanted, there being Room no where else— this Week went with Mr. Porter to purgatory Pasture where we have the Cattle, proposed to be fatted— I find it to be a good Pasture, but much overrun with Bushes, it will be necessary to cut them down in August.
          Soule who was hird in the Beginning of the Spring fell sick and was unable to do Business for 6 Weeks or more, a Brother of his supplied his Place during that Time, finding him to be an industrious sober Man have hird him for 6 Months @ 10 Dollr. pr Month— I could wish that the Farms improvd by French & Burrell were in as good a Train as Your Homestead— I am not fully pleased with the Management of them and wish for some alterations, which I shall hereafter submit to You, if my Health & Leisure will permit me fully to digest them, as the old Oxen will be taken from those Farms and fatted, they will each want a pair of Younger to supply their Place; if possible I should wish to avoid purchasing any, but I fear it will be necessary— Porter has got a pretty good Stock of Manure in the Dung Yard and will add to it as Leisure permits— The wet Season in April did not allow us to sow the Barley so early as was wishd for— I do not expect a luxuriant Crop especially in the Land bought of Mr. Cranch, which has a sickly appearance, the Drought which came on after it sprung up has so stunted it, that the Produce will be but small— Our Apple Trees are in general well loaded, if no Misfortune befalls them we shall a plenty of Fruit—
          
          I am much pleased with the Unanimity that appears to pervade the United States in Support of their all, I do not however expect that we shall be in any Degree of Quiet, unless Congress takes effectual Measures for preventing seditious Practices or the several Legislatures in the United States— The Return of our Envoys is much wishd for, indeed it would produce great Joy—
          Before I close, I must take the Liberty to recommend to You a Nephew of Mine. Viz, Mr. Turell Tufts, a Son of my Brother Dr. Tufts decd. Mr. T. T. was bred in the Mercantile Line, has pursued Business at Hartford in Connecticut for 4 or 5 Years past, like others He speculated in the Georgia Lands, Losses from this quarter & from French Depredations has thrown him out of Business, He is well qualified for a Consul, Commercial Agent or first Clerk in any office, Having spent a Day with him last Week, I found him a person of much Information and very considerable political Knowledge— He informed me that Mr. Goodrich a Member of Congress from Hartford knew him and could give his Character— His Genius may in some Measure be discoverd from Medford Address, which my Friends at Medford informd me was his Draught— It would be a Relief to him to ingage in any of the Employments above mentiond, as he is an exceeding good Penman and has been in much Company & travelld conversant with the World, should there be an Appointment of any New Minister to a foreign Court, I think he would not disgrace a Minister as his Secretary— Should there be an Opening for him He would come on to Philadelphia and present Such Addresses as are usual— This is a Subject that gives me Pain to trouble You with for I know You have enough to tire You, and exhaust Your Strength & Patience, but as this is a begging Day (& I fear will be much more so) I hope for Your Indulgence
          Our excessive Prosperity proved fatal to Thousands and the greater Part of People became intoxicated, even many whose Steadiness and good Sense it might have been thought would have secured them from the general Distemper, have been infected—and involved themselves in Ruin— amongst others I pity the Family of Dr. Welch, the Drs. Conduct I fear will not admit of any Apology, Time however will throw light upon it—and fix the real Character. I more & more see the Wisdom & Propriety of Agurs Prayer and think it best to jog on in a State of Mediocrity and as far as possible to keep Possession of one’s self—
          Be pleased to remember me with affection to Mrs. Adams and

May Heaven indulge You with Health of Body & Mind and crown Your public Labours with Success—
          Your Affectionate Friend & H Servt
          
            Cotton Tufts
          
        